DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIANG ET AL. (LIANG YUXUAN ET AL., GEOMAN: MULTILEVEL ATTENTION NETWORKS FOR GEO-SENSORY TIME SERIES PREDICTION”, PRECEEDINGS OF THE TWENTY-SEVENTH INTERNATION JOINT CONFERENCE ON ARTIFICIAL INTELLIGENCE, 1 JULY 2018, PAGES 3428-3434).

With respect to Claim 1, 15, LIANG teaches:

in a training phase (See section 3.4): 
receive as training data a time series of locally sourced measurements for a parameter and a time series of remotely sourced forecast data for the parameter (See section 2.1 "[s]uppose there are Ng sensors, each of which generates Nt kinds of time series. Among them, we specify one time series for making predictions, while other kinds of series are used as features. [. .. ] Besides the local features of sensor i, other sensors also share plenty of information that is useful to our predictions due to the geospatial correlations between different. To this end, we combine the local features of each sensor into a set Xi = {X1,X2, ..., XNgj as the global features of sensor J"); and 
train an artificial intelligence model based on the training data to output a predicted forecast offset between a current value of a remotely sourced forecast and a future locally sourced measurement for the parameter (See section 2.2 "[g]iven the previous readings of each sensor and the external factors, predict the readings of the sensor i over next r hours, denoted as yn"; The subject-matter of claim 1 therefore, differs from the method of 01 in that the
output of the Al mode! is an offset with respect to the forecast data of a remote
sourced forecast. The technical effect thereof is that the local forecast is predicted from the
remote forecast. The problem to be solved by the present invention may therefore be regarded as how to determine the local forecast depending on the remote forecasts. However, it is hereby pointed out that determining a parameter as an offset in respect to another variable is equivalent to determining the absolute value of said parameter. Depending on the circumstances (for example, whether the parameters generated by the remote sensors are of the same nature of the target one), 

With respect to Claim 2, 16, LIANG teaches:
further configured to: 
in a run-time phase: 
receive a current value for the remotely sourced forecast as run-time input into the artificial intelligence model (See Section 2, 3; Fig. 2); and 
determine from the artificial intelligence model a predicted forecast offset based on the run-time input (See Section 2, 3; Fig. 2).  

With respect to Claim 3, 17, LIANG teaches:
further configured to: 
in the run-time phase: 
Page 55compute a local forecast as a sum of the predicted forecast offset and the current value of the remotely sourced forecast (See Section 2, 3; Fig. 2); and 
output the local forecast to cause a display device associated with the computing system to display the local forecast (See Section 2, 3; Fig. 2).  

With respect to Claim 4, LIANG teaches:
wherein, to receive a current value for the remotely sourced forecast as run-time input into the artificial intelligence model, the processor is configured to: 
in the run-time phase: 
See Section 2, 3; Fig. 2)); and 
receive time series of forecast values for the parameter from a forecast source, the forecast values having been computed based on data from sensors that are geographically remote from the first location (See Section 2, 3; Fig. 2).


Allowable Subject Matter
Claims 5-14, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ALLEN ET AL. (US 10,798,891) teaches CONTROLLING AGRICULTRUAL PRODUCTION AREAS;
SHAPIRO ET AL. (US 2022/0003894) teaches OCEAN WEATHER FORECASTING SYSTEM;

BADRINATH KRISHNA ET AL. (US 2018/0223814) teaches REDUCING CURTAILMENT OF WIND POWER GNERATION;
SCHUME ET AL. (US 2021/0199850) teaches COMBINING FORECASTS OF VARYING SPATIAL AND TEMPORAL RESOLUTION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864